Citation Nr: 1114522	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, including as due to herbicide exposure.  

2. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, including as due to herbicide exposure.

3. Entitlement to service connection for chronic prostatitis, including as due to herbicide exposure. 

4. Entitlement to service connection for bladder cancer, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified during a hearing at the RO in front of a Decision Review Officer in February 2007.  In April 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcripts of these hearings are associated with the claims file and have been reviewed.

This appeal was remanded by the Board in September 2009 for additional development.  The Board notes that the Veteran's claim also included the issues of entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus and posttraumatic stress disorder which were granted by the RO in September 2010.  



FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The Veteran does not suffer from acute or subacute peripheral neuropathy of the bilateral upper extremities and the competent evidence of record does not show that peripheral neuropathy of the bilateral upper extremities manifested during, or as a result of, active military service, to include as due to exposure to herbicides.

3. The Veteran does not suffer from acute or subacute peripheral neuropathy of the bilateral lower extremities and the competent evidence of record does not show that peripheral neuropathy of the bilateral lower extremities manifested during, or as a result of, active military service, to include as due to exposure to herbicides.

4. The competent evidence of record does not show that chronic prostatitis manifested during, or as a result of, active military service, to include as due to exposure to herbicides.

5. The competent evidence of record does not show that bladder cancer manifested during, or as a result of, active military service, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by service, nor may such be presumed to have been incurred in or aggravated by service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by service, nor may such be presumed to have been incurred in or aggravated by service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3. Prostatitis was not incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

4. Bladder cancer was not incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  A March 2006 letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that a complete copy of the Veteran's service records is not available because the original claims file was lost.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also recognizes that VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the Veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, the RO attempted to find the Veteran's claim folder, but to no avail.  As such, the Veteran's claim folder was rebuilt.  The RO requested all service treatment records and the personnel file from the National Personnel Records Center.  The entrance examination, separation history report and separation examination were obtained.  Additionally, the Veteran's entire personnel file was obtained.  In a December 2008 letter, the RO informed the Veteran of the unavailability of his records and requested a copy of any records in the Veteran's possession.  The Veteran did not respond to this request.  Based the foregoing, the Board finds that all efforts to obtain the Veteran's service treatment records have been exhausted and further attempts would be futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The RO has also obtained private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issues on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

LAW

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran also asserts that he has service in Vietnam and was exposed to herbicides in service, including Agent Orange.  Under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 

These diseases include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).  For purposes of the regulation, the term acute and subacute peripheral neuropathy means transit peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within 2 years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

In addition, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding presumed exposure to herbicides, under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  

EVIDENCE

The available service treatment records show that in April 1968 the clinical examination of the Veteran was normal.  There were no clinical findings of bladder, prostate or upper or lower extremity problems.  When the Veteran separated from service, in December 1969, he reported that he had cramps in his legs and swollen and painful joints; but no painful or frequent urination.  In the separation examination in December 1969, the clinical evaluation of the Veteran was normal.  There was no reference to bladder, prostate or upper or lower extremity problems.  

The Veteran has submitted several statements in support of his claim.  Essentially, he contends that his peripheral neuropathy in his upper and lower extremities began shortly after he separated from service.  He stated that the pain pattern is not consisted with radiculopathy and is not related to his back problems.  He asserts that the cause of his peripheral neuropathy was exposure to herbicides in Vietnam.  Regarding bladder cancer and prostatitis, the Veteran contends that exposure to herbicides in service caused his disabilities.  The Veteran submitted various articles and internet research in support of his contentions.  

In records from a private urologist, the Veteran was noted as having elevated PSA, prostatitis and urothelial carcinoma.  In September 2002, needle biopsies of the prostate were taken.  The pathological diagnosis was focal acute and chronic prostatitis from right base, mild.  In a May 2003 radiology report, the size and contour of the prostate were normal.  The size and contour of the unenhanced bladder were grossly normal.  The contrast filled distended bladder was normal on the delayed phase of enhancement.  In a June 2005 pelvic CT, the prostate gland demonstrated normal morphology.  In June 2005, multiple bilateral needle biopsies of the prostate glands were taken.  The pathology report revealed chronic prostatitis with focal glandular atrophy.  There was no evidence of carcinoma or high-grade prostatic intraepithelial neoplasia.  There was anterior bladder wall thickening consistent with known bladder lesion and worrisome for potential transitional cell carcinoma.  In July 2005, the Veteran underwent a transurethral resection of the bladder tumor and random bladder biopsies were taken.  The pathology report revealed a bladder tumor of low grade papillary urothelial carcinoma, very superficial invasion into superficial lamina propria, focal.  There was no evidence of extension into muscularis mucosa.  Deep biopsy of the urinary bladder revealed no evidence of neoplasm.  In the random bladder biopsy of the urinary bladder, there was mild chronic cystitis with congestion.  

In a September 2005 VA Agent Orange Examination, the Veteran reported numbness in his feet and hands.  He reported that the numbness in his feet had increased for several years and he also had a groin burning sensation bilaterally that had spread to the inner thighs.  The assessment was subjective neuropathy in the extremities.  

In a letter from a private neurologist, it was noted that the Veteran was seen for a neurological follow up in November 2005.  The Veteran reported that he had bilateral foot tingling for the previous 3 years.  He also had a burning in his legs which progressively worsened and was constantly present.  The Veteran also reported bilateral hand tingling for approximately the previous 6 months.  The Veteran also reported his history of Agent Orange exposure.  After physical examination, the neurologist found that it was unclear if there was underlying diabetes.  He noted that the Veteran's symptoms sounded consistent with a generalized peripheral neuropathy and he may have superimposed bilateral carpal tunnel syndrome.  A peripheral neuropathy work up was recommended.  

In another letter from the private neurologist, it was noted that the Veteran was seen in January 2006.  After physician examination, the impression was bilateral lower extremity numbness and tingling as well as upper extremity numbness and tingling, progressively worsening and most likely representative of peripheral neuropathy.  The impression was also possible restless leg syndrome, carpal tunnel by EMG and a history of Agent Orange exposure.  

In November 2006, the Veteran submitted a letter from the private neurologist.  The neurologist noted the Veteran's symptoms in his arms and legs.  The neurologic examination remained stable.  The impression was that the Veteran had symptoms consistent with idiopathic peripheral neuropathy and a history of Agent Orange exposure.  The neurologist noted that at this time, with no other definable etiology of his neuropathy, one has to consider the exposure to Agent Orange as a possible cause.  

In July 2007 private medical records, a physician noted the Veteran's current symptoms, physically examined the Veteran and reviewed MRI images and x-rays of the Veteran's spine.  The physician found that the MRI and x-rays revealed a good fusion of L5-S1 and there was an extruded disc fragment inside the pedicle of 4.  The Veteran reported that he had 2 years of pain relief from the prior spinal operation.  The examiner noted that the Veteran had a significant herniation, but that his symptoms were not clearly consistent with the herniation.  The physician noted that a steroid injection did not provide relief and physical therapy was prescribed.  The physician also noted that if the Veteran's symptoms became consistent with radiculopathy related to the herniated disc, then it would be reasonable to treat it with micro discectomy.  

In a June 2009 Neurology Note, the Veteran was examined and diagnosed with idiopathic peripheral neuropathy and possible pudendal neuralgia.  The neurologist also noted that the Veteran had a history of Agent Orange exposure.  

In a January 2010 VA Compensation and Pension Examination, the examiner reviewed the claims file, including the service treatment records and medical records.  The examiner also examined the Veteran.  The examiner noted the Veteran's service in Vietnam and that he reported swollen and painful joints, frequent indigestion, stomach/liver/intestinal trouble, cramps in legs, foot trouble along with numerous other complaints, but without further comment from a medical provider.  The examiner also noted that the physical examination in service was normal.  

Regarding peripheral neuropathy, the Veteran reported that it started when he was in Vietnam.  He had numbness in both hands and feet in a stocking distribution.  The Veteran's wife also reported that when they were married right after he finished service, she had to rub his feet because of the numbness and he had to change shoes frequently.  The Veteran reported that his lower extremity peripheral neuropathy condition had gotten progressively worse over the years.  He indicated that he presently experienced numbness and pain in both lower legs, in the entire leg.  In the upper extremities, the Veteran reported that he had numbness in the fingers one through three bilaterally which began approximately 3 years prior.  After a physical examination, the Veteran was diagnosed with peripheral neuropathy of the bilateral upper and lower extremities, etiology unknown.  The examiner found that the Veteran reported a history of Agent Orange exposure as well as a history of alcohol use at age 14 and a 10-12 year period when he was drinking a 12 pack of beer per day.  As such, the examiner concluded that the etiology of the peripheral neuropathy could not be resolved without resort to mere speculation.  

Regarding chronic prostatitis, the examiner found that it was noted approximately six years prior when he was seen by an urologist for an elevated PSA.  While he was being worked up for the elevated PSA, three prostate biopsies were negative and he was found to have bladder cancer about five years prior.  Currently, the cancer was in remission.  The examiner noted that the claims file revealed that there was a surgical pathology report from June 2005 with the diagnosis of chronic prostatitis and no evidence of carcinoma.  After physical examination, the Veteran was diagnosed with chronic prostatitis and bladder cancer.  The examiner opined that chronic prostatitis was not likely caused by or aggravate by service because the onset was six years prior to the examination and it was not a presumed condition caused by exposure to Agent Orange.  The examiner concluded that the etiology of the chronic prostatitis was unknown.  The examiner also found that the etiology of the bladder cancer was unknown as it was not presumed to be caused by Agent Orange exposure or aggravated by service.  

ANALYSIS

Initially, the Board notes that the personnel records show that the Veteran had service in Vietnam from October 1968 to December 1969 and there was no affirmative evidence showing that he was not exposed to herbicides in service.  Therefore, exposure to herbicides is presumed.  

Peripheral Neuropathy

Here, the Veteran has a diagnosis of peripheral neuropathy in the upper and lower extremities.  Although some of the medical records suggest that there may also be lumbar radiculopathy, the majority of the records, including the impression by the private neurologist, suggest that the Veteran's symptoms were due to peripheral neuropathy.  As such, the Board finds that the Veteran has a current diagnosis of peripheral neuropathy.  

The service treatment records show some complaints of pain and discomfort in his legs and joints, however, there was no diagnosis of peripheral neuropathy noted on the separation examination.  The Board notes that most of the service records are unavailable, however, even after affording the Veteran the benefit of the doubt, the service records do not specifically show that the cause of the Veteran's complaints at separation from service were due to peripheral neuropathy because the Veteran's upper and lower extremities were clinically evaluated as normal.  

The Veteran's lay statements, along with his wife's statements, assert that peripheral neuropathy was present since service.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to service or to in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 497 (1997); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id. at 1331.  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  

In spite of the lack of clinical findings of peripheral neuropathy in the available service treatment records, the Veteran's statements regarding onset of his peripheral neuropathy are inconsistent.  The Veteran and his wife testified in April 2009 that he had lower extremity neuropathy since service and was not diagnosed until 2003.  The private neurologist records in 2005, however, show that the Veteran reported bilateral foot tingling for the previous 3 years.  Regarding the upper extremities, the Veteran indicated in the 2010 VA examination that his symptoms began 3 years prior to the examination.  The Veteran also reported in 2005 that he had bilateral hand tingling for approximately the previous 6 months.  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the Veteran's reported history of continued symptomatology of neuropathy since active service, while competent, is nonetheless not credible.  As indicated above, the Veteran's statements for treatment purposes contradict his current assertions as to onset of his peripheral neuropathy in the upper and lower extremities.  
Further, another factor weighing against a finding of continuity is that the evidence does not reflect treatment for neuropathy until 2003, several decades after service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value than the objective evidence of record.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity of peripheral neuropathy in the upper and lower extremities has not been established, either through the competent medical evidence, as discussed above, or through the lay evidence of record.  

Additionally, the evidence does not show that there is a nexus between peripheral neuropathy of the lower or upper extremities and service.  Specifically, in the January 2010 VA examination, the examiner considered the Veteran's Agent Orange exposure in service as well as the Veteran's history of alcohol use and concluded that the etiology of the peripheral neuropathy could not be resolved without resort to mere speculation.  Likewise, the private neurologist also could not confirm the etiology of the peripheral neuropathy.  The neurologist concluded that exposure to Agent Orange was a possible cause of the peripheral neuropathy.  

The Board notes that service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the VA examiner and the private neurologist could not confirm that the etiology of the Veteran's peripheral neuropathy was due to Agent Orange exposure without resorting to speculation.  Therefore, none of the medical opinions of record have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Since there is no opinion of record connecting the Veteran's current disability to service without relying on speculation, the Board finds that the weight of the evidence is against the Veteran's claim for service connection.  

The Board has also considered the Veteran's statements asserting a nexus between his peripheral neuropathy and service.  While the Board reiterates that the Veteran was competent to report symptoms as they come to him through his senses, peripheral neuropathy is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds that the question regarding diagnoses of peripheral neuropathy and any relationship between such disabilities and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the appeal and by treatment records obtained and associated with the claims file.  Further, as depicted above, several examining physicians, both VA and private, referred to the Veteran's exposure to Agent Orange in service but did not provide that there was a link between his exposure and the diagnosis of neuropathy.  

Therefore, the Board attaches the most probative value to the medical opinions of record that could not ascertain the etiology of the peripheral neuropathy as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Here, the Board attaches greater probative weight to the clinical findings than to the lay statements of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For the foregoing reasons, the claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Prostatitis

The Veteran has a current diagnosis of prostatitis.  In the private urologist records the Veteran was diagnosed with prostatitis in 2002.  

The service records, however, do not show that he had a chronic disability consistent with prostatitis at separation from service.  The Veteran did not report prostate problems at separation from service.  In fact, his genitourinary system was clinically evaluated as normal.  

Initially, the Board notes that the presumptive diseases associated with herbicide exposure include prostate cancer, but not prostatitis.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for prostatitis is not warranted.  

Further, the Veteran has never specifically made a lay allegation regarding continuity of symptomatology for his prostatitis.  He has never stated that he experienced symptoms of prostatitis since service and the evidence or record does not show that there was continuity.  The evidence of record shows that he was first diagnosed with prostatitis in 2002.  Thus, neither the medical nor lay evidence of record demonstrates continuity of symptomatology of prostatitis since service.  See 38 C.F.R. § 3.303(b).

Additionally, the evidence of record does not show that there is a nexus between prostatitis and service.  The private medical evidence does not provide an opinion as to the etiology of prostatitis.  The January 2010 VA examiner found that prostatitis was not likely caused by or aggravate by service because the onset was six years prior to the examination and it was not a presumed condition caused by exposure to Agent Orange.  The examiner further concluded that the etiology of the chronic prostatitis was unknown.  The Board notes that this opinion was based upon consideration of the Veteran's prior medical history and examinations, and also described the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for his conclusion.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's prostatitis and service to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert, supra.  As such, the Board finds the Veteran's statements regarding a nexus between his current chronic prostatitis and service, including Agent Orange exposure in service, to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show continuity of symptomatology or a nexus between chronic prostatitis and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for prostatitis is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bladder Cancer

In this case, the Veteran has a current diagnosis of bladder cancer.  In July 2005 private medical records, a pathology report revealed a bladder tumor of low grade papillary urothelial carcinoma.  The January 2010 VA examiner also noted bladder cancer that was in remission.  

The available service treatment records do not show a diagnosis of bladder cancer.  Additionally, in the separation examination the Veteran did not report bladder problems and specifically noted that he did not have painful or frequent urination.  In the separation examination in December 1969, the clinical evaluation of the Veteran's urinary system was normal and there was no reference to bladder problems.  

Initially, the Board notes that the presumptive diseases associated with herbicide exposure do not include bladder cancer.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for bladder cancer is not warranted.  

Further, the Veteran has never specifically made an allegation regarding continuity of symptomatology for his bladder cancer.  He alleged that his exposure to Agent Orange caused his cancer, but he has not asserted that that he experienced symptoms of bladder cancer since service and the evidence or record does not show that there was continuity.  The evidence of record shows that he was first diagnosed with bladder cancer in 2005.  Thus, neither the medical nor lay evidence of record demonstrates continuity of symptomatology of bladder cancer since service.  See 38 C.F.R. § 3.303(b).

In addition, the competent evidence of record does not show that there is a nexus between bladder cancer and service.  The private medical evidence does not provide an opinion as to the etiology of bladder cancer.  The January 2010 VA examiner diagnosed the Veteran with bladder cancer, however, found that the etiology of the bladder cancer was unknown.  The examiner also found that bladder cancer was not presumed to be caused by Agent Orange exposure and was not aggravated by service.  The Board notes that this opinion was based upon consideration of the Veteran's prior medical history and examinations, and also described the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As previously provided in this decision, service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert, supra.; Tirpak, supra.  Here, the VA examiner could not confirm that bladder cancer was caused by Agent Orange exposure.  There is no other medical evidence of record providing an etiological opinion regarding bladder cancer.  As such, the VA opinion, the only competent opinion of record, does not have the required degree of medical certainty required for service connection.  See Bloom, supra.  Since there is no opinion of record connecting the Veteran's bladder cancer to service, including Agent Orange exposure in service, the Board finds that the weight of the evidence is against the Veteran's claim for service connection.  

The Board has considered the Veteran's statements asserting a nexus between his bladder cancer and service.  However, as a lay person, the Veteran is not competent to provide an opinion on the questions of etiology or diagnosis of bladder cancer.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the question regarding the relationship between bladder cancer and service, including Agent Orange exposure to be complex in nature.  See Woehlaert, supra.  Therefore, the Board attaches the most probative value to the VA medical opinion that could not ascertain the etiology of the bladder cancer and did not conclude that is was related to service or Agent Orange exposure.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Here, the Board attaches greater probative weight to the clinical findings than to the Veteran's assertions.  See Cartright, supra.

The Board also acknowledges the Veteran's submission of internet research and articles to support his claim.  However, the Board finds this evidence to be of little probative value because it is general in nature.  Further, this evidence does not support his claim as it concludes that there is not enough evidence to draw the conclusion that Agent Orange is linked to bladder cancer.  Additionally, the Court has held that, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, absent evidence demonstrating a causal relationship between this specific Veteran's bladder cancer and herbicide exposure, the article is afforded little probative value.

For the foregoing reasons, the claim for entitlement to service connection for bladder cancer must be denied.  In arriving at the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim for service connection for bladder cancer, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, including as due to herbicide exposure, is denied.  

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, including as due to herbicide exposure, is denied.

Entitlement to service connection for chronic prostatitis, including as due to herbicide exposure, is denied. 

Entitlement to service connection for bladder cancer, including as due to herbicide exposure, is denied.



____________________________________________
John E. Ormond
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


